Battery System and Battery Module

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-18 are pending, wherein claims 1, 5, 9 and 13 are amended. Claims 1-18 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claims 1, 5, 9 and 13 recite the word “fluidically”, which is created by the Applicant.  Applicant argues that this term refers to the adverb form of “fluidic”. However, Applicant’s assertion with respect to the meaning of “fluidically” is based on assumption, hypothesis or imagination, which is not supported by the instant specification or a technical dictionary. 
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). In the instant case, the word “fluidically” does not exist. Applicant creates the word “fluidically”, but does not define the word, let alone comparing with its ordinary meaning.
Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.
As such, since the meaning of the term “fluidically” recited in the claims is unknown and not defined, the scope of the claims is unclear. Claims 1, 5, 9, 13 and their dependent claims are indefinite.
2) The amended claims 1, 5, 9 and 13 recite “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”. It is, however, unclear how the cooling capacity of the fluid in the first line is greater than that of the fluid of the second line. The instant specification does not redefine the term “cooling capacity”, thus the ordinary meaning of “cooling capacity” should be applied during the examination. The ordinary meaning of “cooling capacity” is as follows (See, e.g., www.wikipedia.org, search the phrase “cooling capacity”):

    PNG
    media_image1.png
    383
    751
    media_image1.png
    Greyscale

Based on the above equation, one of ordinary skill in the art would readily appreciate that it is the intrinsic characteristics of a cooling fluid (e.g., Cp in the above equation) that dominates the ability of the fluid to remove heat. Since the fluids in both the first and second lines are the same, the ability of the fluid to remove heat, i.e., the cooling capabilities, should be the same. The instant specification does not describe how the cooling capacity in the first line is greater than that in the second line.  Claims 1, 5, 9, 13 and their dependent claims are indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added/amended limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” in claims 1, 5, 9 and 13 is not supported by the instant specification as originally filed, either explicitly or implicitly. The paragraphs [0015] and [0027]-[0029], as mentioned by the Applicant in the Remarks, does not support this limitation.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As addressed above, the fluid in the first line and the second line have the same ability to remove heat, and thus the cooling capacity of the two lines are the same. The instant specification does not describe how to enable one of ordinary skill in the art to arrive at “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in .

Claim Rejections - 35 USC § 103
Claims 1, 4, 9-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110262794 A1, hereafter Yoon).
Regarding claim 1, Yoon teaches a battery module (which comprises a plurality of battery cells 110, Fig. 5) comprising:
an array of battery cells (Fig. 5); and
a cooling apparatus (Fig. 5) having a first line and a second line (See the annotated Fig. 5), each carrying a fluid (“refrigerant”, [0093]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See, Fig. 5 and [0092]-[0096]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 5).


    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale

Yoon discloses that Fig. 5 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 421 and a second refrigerant circulation pipe 422” ([0092]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 5 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 5 (at least: [0052], [0092]). As a result, Fig. 5 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Fig. 2A and Fig. 5, below).

    PNG
    media_image3.png
    720
    1280
    media_image3.png
    Greyscale

Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”; see also [0134]).
As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.
Regarding claim 4, Yoon teaches the battery module according to claim 1, wherein the fluid is a refrigerant or a coolant (“refrigerant”, [0093]).
Regarding claim 9, Yoon teaches a battery system (500, Fig. 6) comprising a multiplicity of battery modules (110a-110f), each battery module (110a, 110b … or 110f) comprising:
an array of battery cells (in Fig. 6, the array is composed of only one cell 110, however, forming an array comprising a plurality of battery cells as claimed involves merely duplicating prima facie obvious, see MPEP 2144.04);
a cooling apparatus (See refrigerant circulation pipes 521 and 521) having a first line (See 522) and a second line (See 521) , each carrying a fluid (“to supply refrigerant”, [0100]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See “thermal co-operation” in [0099]-[0109]),
wherein the first line and the second line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 6), and
wherein the battery modules are arranged such that the first lines and the second lines of the battery modules extend parallel to one another, and a flow direction of the fluid within the first lines is opposite in adjacent battery modules (See the annotated Fig. 6).
Yoon discloses that Fig. 6 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 521 and a second refrigerant circulation pipe 522.” ([0099]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 6 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 6 (at least: [0052], [0099]). As a result, Fig. 6 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Fig. 2A, below).

As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.


    PNG
    media_image4.png
    720
    1166
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    1152
    media_image5.png
    Greyscale


Regarding claim 10, Yoon teaches the battery system according to claim 9, wherein:
the first lines of the battery module and the second lines of the battery modules are connected in series between a first battery module and a last battery module (See the annotated Fig. 6), and
the first line of the first battery module receives the fluid and the second line of the first battery modules discharges the fluid (See the annotated Fig. 6).
Yoon further teaches a connecting element connects the first line of the last battery module and the second line of the last battery module (See the coupled line indicated by “fluidically coupled” in the annotated Fig. 2A above)
Regarding claim 13, Yoon teaches a vehicle (“vehicle”: [0005]), comprising:

an array of battery cells (Fig. 5); and
a cooling apparatus (Fig. 5) having a first line and a second line (See the annotated Fig. 5), each carrying a fluid (“refrigerant”, [0093]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See, Fig. 5 and [0092]-[0096]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 5).


    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale

Yoon discloses that Fig. 5 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 421 and a second refrigerant circulation pipe 422” ([0092]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 5 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 5 (at least: [0052], [0092]). As a result, Fig. 5 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Fig. 2A and Fig. 5, below).

    PNG
    media_image3.png
    720
    1280
    media_image3.png
    Greyscale

Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”; see also [0134]).

Regarding claim 16, Yoon teaches the vehicle according to claim 13, wherein the fluid is a refrigerant or a coolant (“refrigerant”, [0093]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Regarding claims 13 and 18, Yoon teaches a vehicle ([0005]), comprising a multiplicity of battery modules (110a-110f), each battery module (110a, 110b … or 110f) comprising:
an array of battery cells (in Fig. 6, the array is composed of only one cell 110, however, forming an array comprising a plurality of battery cells as claimed involves merely duplicating the one cell 110, and it has been held that mere duplication of the essential working parts of a device involves would be prima facie obvious, see MPEP 2144.04);
a cooling apparatus (See refrigerant circulation pipes 521 and 521) having a first line (See 522) and a second line (See 521) , each carrying a fluid (“to supply refrigerant”, [0100]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See Fig. 6 and [0099]-[0109]), and
wherein the first line and the second line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 6).
Yoon discloses that Fig. 6 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 521 and a second refrigerant circulation pipe 522.” ([0099]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of 
Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”, applicable to Fig. 5, similarly applies to Fig. 6; see also [0134]).
As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.
Yoon further teaches that the battery modules are arranged such that the first lines and the second lines of the battery modules extend parallel to one another, and further wherein a flow direction of the fluid within the first lines is opposite in adjacent battery modules (See the annotated Fig. 6).

    PNG
    media_image4.png
    720
    1166
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    1152
    media_image5.png
    Greyscale



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claim 9 above, and further in view of Kelly et al. (US 20080299446 A1, hereafter Kelly).
Regarding claim 11, Yoon teaches the battery system according to claim 9, but does not appear to teach manifolds as instantly claimed. However, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Yoon. Thus, it is reasonably expected to one of ordinary skill that each first line of each battery module is connected to at least one first manifold (for inlet coolant) which receives the fluid, each second line of each battery module is connected to at least one second manifold (for outlet coolant) which discharges the fluid, and one connecting element in each case connects the first line and the second line of each battery module.
Regarding claim 12, Yoon teaches the battery system according to claim 9, and Yoon further suggest that the cooling flows and battery cells may be arranged in any combination of structures in which the flowing coolant and battery cells are in direct contact or indirect contact to form any form of thermal co-operation so as to evenly uniformly cool heated battery cells and thereby ensuring satisfactory performance of the battery pack and significantly improve stability ([0132]-[0134]). Reading the Yoon reference, one skilled in the art would readily appreciate that the number and arrangement of battery modules of Yoon are not fixed. Thus a 
Yoono is silent to a first manifold and a second manifold as instantly claimed. However, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to be readily able to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Yoon (with multiple sub-regions). Thus, it is reasonably expected to one of ordinary skill that the first line of the first battery modules of each sub-region is connected to at least one first manifold which receives the fluid, and that the second line of the first battery modules of each sub-region is connected to at least one second manifold which discharges the fluid, and a connecting element connects the first line and the second line of the last battery module of each sub-region.
Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20110132580 A1, hereafter Herrmann) in view of Yoon.
Regarding claim 1, Herrmann (See at least [0091]-[0096] and Figs. 32-33) teaches a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:

a cooling apparatus (See: below the cell array) having a first line (“first flow 30”) and a second line (“second flow 30’ ”), each carrying a fluid (“coolant”, [0093]) flowing therein so as to absorb heat from the cells of the battery module and transfer said heat to the fluid ([0093], [0095]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image6.png
    720
    871
    media_image6.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, 
As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.
Regarding claim 2, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a compensating medium (“coolant”, [0093]).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 3, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a housing (See 18, Fig. 33).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein the fluid is a refrigerant or a coolant (“coolant”, [0093]).
Regarding claim 13, Herrmann teaches a vehicle (“vehicle”: [0005]), comprising:
a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:
an array (See Fig. 33) of battery cells (18); and

 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image6.png
    720
    871
    media_image6.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, Yoon discloses a battery pack can be cooled by two coolant lines arranged in different 
As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.
Regarding claim 14, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a compensating medium (“coolant”, [0093]).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 15, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a housing (See 18, Fig. 33).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 16, Herrmann in view of Yoon teaches the vehicle according to claim 13, wherein the fluid is a refrigerant or a coolant (“coolant”, [0093]).
Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Yoon and Micha (DE 102010025656 A1, whose English machine translation is being used for citation purposes, hereafter Micha).
Regarding claim 5, Herrmann (See at least [0091]-[0096] and Figs. 32-33) teaches a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:
an array (See Fig. 33) of battery cells (18); and
a cooling apparatus (See: below the cell array) having a first line (“first flow 30”) and a second line (“second flow 30’ ”), each carrying a fluid (“coolant”, [0093]) flowing therein so as 
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image6.png
    720
    871
    media_image6.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, Yoon discloses a battery pack can be cooled by two coolant lines arranged in different arrangements (See Fig. 5 and Fig. 1, respectively), either both lines in direct contact with the cells or only one of them in direct contact with the cells. The arrangement of the two coolant 
As to the newly added limitation “the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see 112 rejections above.
Herrmann in view of Yoon fails to teach a battery system comprising a multiplicity of battery modules. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). One of ordinary skill in the art would readily duplicate the battery module of Herrmann in view of Yoon to obtain a multiplicity of battery modules to form a battery system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This is demonstrated by, for example, the Micha reference, wherein a battery system is formed by duplicating a battery module to obtain a multiplicity of battery modules (See, e.g., 100 and 200 in Figs. 1 and 3).

Regarding claim 6, Herrmann in view of Yoon and Micha teaches the battery system according to claim 5, wherein:
the first lines of the battery modules and the second lines of the battery modules are connected in series between a first battery module and a last battery module (See the rejection of claim 5 and Fig. 33 of Herrman),
the first line of the first battery module receives the fluid and the second line of the first battery modules discharges the fluid (See arrows in Fig. 33 of Herrmann), and 
a connecting element connects the first line of the last battery module and the second line of the last battery module (See diverter block 32, Fig. 33).
Regarding claim 17, Herrmann in view of Yoon teaches the vehicle according to claim 13, but fails to teach a multiplicity of battery modules. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). One of ordinary skill in the art would readily duplicate the battery module of Herrmann to obtain a multiplicity of battery modules to form a battery system, since it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This is demonstrated by, for example, the Micha reference, wherein a battery system is formed by duplicating a battery module to obtain a multiplicity of battery modules (See, e.g., 100 and 200 in Figs. 1 and 3).
As a result, each of the multiplicity of battery modules are arranged on the first line and the second line of Herrmann, as shown in Fig. 33. Each section of the first line or the second line of Herrmann that corresponds to each of the multiplicity of battery modules extend parallel to one another is considered as each of “the first lines” or “the second lines” as claimed. Thus, the first lines and the second lines of the battery modules extend parallel to one another and a flow direction of the fluid within the first lines is identical in adjacent battery modules.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Yoon and Micha, as applied to claim 5 above, and further in view of Kelly.
Regarding claim 7, Herrmann in view of Yoon and Micha teaches the battery system according to claim 5, and Micha further teaches that the number and arrangement of battery modules can be adjusted ([0044]), and also explicitly suggests that the lines can be configured to include a manifold configuration ([0044]) to deliver coolant ([0044]). In fact, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to be readily able to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Herrmann in view of Yoon and Micha. Thus, it is reasonably expected to one of ordinary skill that each first line of each battery module is 
Regarding claim 8, Herrmann in view of Yoon, Micha and Kelly teaches the battery system according to claim 5, and further teaches that the number and arrangement of battery modules can be adjusted ([0044], Micha). Thus a certain number of battery modules reads on the instantly claimed a sub-region. Since Herrmann as modified does not limit the number of battery modules, multiple sub-regions of battery modules read on “a multiplicity of sub-regions having a predefined number of battery modules”. As such, the first lines of the battery modules within a sub-region and the second lines of the battery modules within a sub-region are connected in series between a first battery module and a last battery module (referring to Fig. 3 of Micha, when multiple sub-regions are arranged). Herrmann as modified further teaches a connecting element connects the first line and the second line of the last battery module of each sub-region (e.g., 32 in Fig. 33 of Herrmann).
Herrmann in view of Yoon, Micha and Kelly is silent to a first manifold and a second manifold as instantly claimed. However, Micha further explicitly suggests that the lines can be configured to include a manifold configuration ([0044]) to deliver coolant ([0044]). In fact, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to be readily able to arrange the battery modules and the lines to .

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
Applicant’s argument with respect to “Response to Rejections under 35 U.S.C. §§ 102/103” is not persuasive, because there was no rejections under this ground in the Office action dated August 10, 2020.
In response to Applicant’s argument with regard to the newly added limitation “the cooling capacity of the first line is greater than that of the second line”, it is noted that this limitation is not supported by the specification as originally filed, either explicitly or implicitly. The paragraphs [0015] and [0027]-[0029] mentioned by the Applicant does not support this limitation. See 112 rejections above.
Applicant argues that Fig. 33 of Herrmann does not teach “independently absorb heat from the cells of the battery module and transfer said heat to the fluid, as required by the claims …” and that “… the technique of Yoon is not to double back so that …”. This argument is clearly against the references individually (Herrmann or Yoon), one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ZHONGQING WEI, Ph.D./Patent Examiner                                                                                                                                                                                                        




/ZHONGQING WEI/Primary Examiner, Art Unit 1727